                                                                                                                             FILED
                                                                                                                     EAsJ·HNisrn,cr  couRr
AO 245B (Rev. 02/18)   Judgment in a Criminal Case                                                                            ISTR1cr ARKANSAS
                       Sheet I
                                                                                                                             ¢,ii 16 2019
                                            UNITED STATES DISTRICT COURT~s11'\fJ~cK,cLERK
                                                           Eastern District of Arkansas                              ---'-><-...;:;J,~=---!..~--:::::--~
                                                                                                                                              DcPCLERK
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
           MANUEL HERNANDEZ-CONTRERAS                                             Case Number: 4:19-cr-00145 KGB
                                                                          )
                                                                          )       USM Number: 29297-018
                                                                          )
                                                                          )        J. BLAKE BYRD
                                                                          )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1
                                    ------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended

 8 U.S.C. § 1326(a)                 Illegal Re-entry of a Previously Deported Alien,                         3/14/2019                    1
                                    a Class E Felony



       The defendant is sentenced as provided in pages 2 through          __3_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuily paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in econormc circumstances.

                                                                          8/13/2019
                                                                         Date of lmposi tion of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
    AO 2458 (Rev. 02/18) Judgment in Criminal Case
_                        Sheet 2 - hnprisonment
                                                                                                                         2_ of
                                                                                                        Judgment- Page _ _       3
     DEFENDANT: MANUEL HERNANDEZ-CONTRERAS
     CASE NUMBER: 4:19-cr-00145 KGB

                                                               IMPRISONMENT

                The defendant is hereby committed to the custody of the Federal Bmeau of Prisons to be imprisoned for a total
     term of:
      Time served.




         D The court makes the following recommendations to the Bmeau of Prisons:




         D The defendant is remanded to the custody of the United States Marshal.

         D The defendant shall surrender to the United States Marshal for this district:
                D at                                  D a.m.      D p.m.       on

                D as notified by the United States Marshal.

         D The defendant shall surrender for service of sentence at the institution designated by the Bmeau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
     I have executed this judgment as follows:




                Defendant delivered on                                                     to

     at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                              By---------------------
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                     Judgment-Page _ _ _ of
DEFENDANT: MANUEL HERNANDEZ-CONTRERAS
CASE NUMBER: 4:19-cr-00145 KGB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 No supervised release to follow term of imprisonment.




                                                    MANDATORY CONDITIONS

l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
